     Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 1 of 12 Page ID #:865



1     HORTON, OBERRECHT, KIRKPATRICK & MARTHA
      Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2     Peter C.L. Chen, Esq. (SBN 246720)
      3 Park Plaza, Suite 350
3     Irvine, CA 92614
      PH: (949) 251-5100
4     FX: (949) 251-5104
      Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
5

6     Attorneys for Defendant Corona Seeds, Inc.
7

8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10

11      Agricola Cuyuma SA;                         CASE NO. 2:17-cv-8220 DMG (SKx)
        Corporacion Agricola Vinasol SAC;
12                                                  CORONA SEEDS, INC.’S EX PARTE
                           Plaintiffs,              APPLICATION TO REVISE
13      v.                                          SCHEDULING ORDER
14      Corona Seeds, Inc.;                         [Filed Concurrently with Declaration
                                                    of Peter C.L. Chen; [Proposed] Order
15                         Defendant.
                                                    District Judge: Hon. Dolly M. Gee
16
                                                    Date: TBD
17                                                  Time: TBD
                                                    Courtroom: 8C, 8th Floor
18
                                                    Complaint Served: December 21, 2017
19                                                  Trial Date: January 14, 2020
20                                                  Judge: Hon. Dolly M. Gee
                                                    Magistrate: Hon. Steve Kim
21

22
             TO THE HONORABLE DOLLY M. GEE, ALL PARTIES AND THEIR
23
      ATTORNEYS OF RECORD:
24
             PLEASE TAKE NOTICE THAT pursuant to Local Rule 7-19, Corona Seeds, Inc.
25
      (hereinafter referred to as “CORONA”) will move ex parte for an Order modifying the
26
      Scheduling Order. Plaintiffs Agricola Cuyuma SA (“Cuyuma”) and Corporacion
27
      Agricola Vinasol SAC’s (“AVSA”)       (collectively referred to as “Plaintiffs”) filed their
28
      original complaint on December 21, 2017. Plaintiffs subsequently filed their third
                                               1
       CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                             ORDER
     Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 2 of 12 Page ID #:866



1
      amended, and operative, complaint on February 26, 2019. Plaintiffs named, for the first
2
      time, Crites Seeds, Inc. (hereinafter referred to as “CRITES”) in their third amended
3
      complaint (hereinafter referred to as “TAC”). CORONA filed its answer to the operative
4
      complaint on March 11, 2019. CRITES answered on April 26, 2019.
5
            This Court entered the governing scheduling order on January 2, 2019, prior to the
6
      filing of the TAC or entry of CRITES. CRITES is the “manufacturer” of the seeds in
7
      question. CORONA sold the seeds to Plaintiffs. Currently, discovery cut-off is
8
      September 10, 2019, motion cut-off September 20, 2019, initial expert disclosure is
9
      November 1, 2019 and rebuttal expert disclosure is November 12, 2019. The parties seek
10
      to extend the aforementioned dates as follows:
11
            1. Discovery cut-off: October 10, 2019;
12
            2. Motion cut-off: October 20, 2019
13
            3. Initial expert disclosure: November 1, 2019; and
14
            4. Rebuttal expert disclosure: November 15, 2019.
15
            Good cause exists for the Court to grant the relief sought via ex parte application
16
      as follows:
17
            1)      The parties will be irreparably harmed if the Court does not hear this request
18
      on an ex parte basis. Discovery cut-off is rapidly approaching. CRITES only appeared
19
      in this action in late April 2019, leaving little time to conduct discovery. In addition, as
20
      CRITES is the manufacturer of the seeds in question, and Plaintiffs are based in Peru,
21
      economic efficiency was maximized by conducting discovery such as depositions,
22
      testing, etc., simultaneously and after CRITES appeared.
23
            2)      Currently, representatives from CORONA and CRITES are set to appear for
24
      deposition in the first week of August 2019. Representatives from Plaintiffs are set to
25
      appear during that same time frame. However, as several representatives from Peru do
26
      not have travel Visas, the parties may not be able to conduct the discovery in time. In
27
      addition, Plaintiffs’ counsel advised that the last week of July 2019 is a period of national
28

                                               2
       CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                             ORDER
     Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 3 of 12 Page ID #:867



1
      celebration in Peru, and will result in delays with respect to Visa processing and deponent
2
      availability.
3
             3)       Given the recent entry of CRITES, limited time to complete discovery, and
4
      uncertainty concerning the deponents in Peru, the parties will be severely prejudiced
5
      unless the Scheduling Order is modified. Similarly, the parties will be severely prejudiced
6
      because they will be unable to complete necessary discovery in time prior to the current
7
      cut-off dates.
8
             2)       CORONA has been diligent in bringing about this ex parte. As indicated
9
      above, the parties discussed the issues noted above and agreed that extending the
10
      aforementioned dates is necessary. It should be noted that the parties are not seeking trial
11
      continuance at this time, merely additional time to complete discovery.
12
             3)       None of the parties will be prejudiced if the dates are extended. In fact, all
13
      counsel have agreed to the modified dates indicated above;
14
             4)       No modifications of the Scheduling Order or trial-related dates have been
15
      sought previously.
16
             4)       Ex Parte relief is necessary to resolve these issues. Discovery and motion
17
      cut-off is rapidly approaching. In addition, a regularly noticed motion would take the
18
      parties into late August 2019. Thus, relief may not be timely if sought via regularly
19
      noticed motion. All parties agreed to the extended dates and CORONA gave notice of
20
      this ex parte on July 24, 2019 via electronic mail to all parties. Based on the instant
21
      facts, the parties will suffer immediate and irreparable injury if the instant application is
22
      not heard on an ex parte basis.
23
             The names, addresses, email and telephone numbers of counsel are as follows:
24
      Panda Kroll, Esq.                                       Bruce Alan Finck, Esq.
25    Law Offices of Panda Kroll                              Benton, Orr, Duval & Buckingham
      5999-B Ridgeview Street                                 39 N. California Street
26
      Camarillo, CA 93012                                     Ventura, CA 93001
27    Phone: (805) 764-0315                                   Phone: (805) 648-5111
      Email: pkroll@pandakrollesq.com                         Email: bfinck@bentonorr.com
28

                                               3
       CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                             ORDER
     Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 4 of 12 Page ID #:868



1     Brian Nomi, Esq.                                   Eduardo Ayala Maura, Esq.
2     Law Office of Brian Nomi                           Ayala Law P.A.
      215 E. Daily Drive, Suite 28                       1390 Brickell Avenue, Suite 335
3
      Camarillo, CA 93010                                Miami, FL 33131
4     Phone: (805) 444-5960                              Phone: (305) 570-2208
      Email: briannomi@yahoo.com                         Email: eayala@ayalalawpa.com
5

6     Dale Dorfmeier, Esq.
      PETRIE, LEATH, LARRIVEE &
7
      O’ROURKE, LLP
8     6051 N. Fresno Street, Suite 110
      Fresno, CA 93710
9
      Tel: (559) 498-6522
10    Email: ddorfmeier@pllolegal.com
11
            Counsel for CORONA contacted all counsel, via electronic mail, regarding
12
      CORONA’s intent to move ex parte for an Order modifying the Scheduling Order. All
13
      parties agreed to the modification and do not plan to oppose the application. See Chen
14
      Dec. ¶ 8-10.
15

16
      DATED: July 22, 2019           HORTON, OBERRECHT, KIRKPATRICK & MARTHA
17

18

19
                                    By: _________________________________
20                                        Cheryl A. Kirkpatrick
                                          Peter C.L. Chen
21
                                          Attorneys for Corona Seeds, Inc.
22

23

24

25

26

27

28

                                               4
       CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                             ORDER
     Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 5 of 12 Page ID #:869



1
                      MEMORANDUM OF POINTS AND AUTHORITIES
2
         1. INTRODUCTION
3
            Plaintiffs Agricola Cuyuma SA (“Cuyuma”) and Corporacion Agricola Vinasol
4
      SAC’s (“AVSA”) (collectively referred to as “Plaintiffs”) filed their original complaint
5
      on December 21, 2017. Plaintiffs subsequently filed their third amended, and operative,
6
      complaint on February 26, 2019. Plaintiffs named, for the first time, Crites Seeds, Inc.
7
      (hereinafter referred to as “CRITES”) in their third amended complaint (hereinafter
8
      referred to as “TAC”). CORONA filed its answer to the operative complaint on March
9
      11, 2019. CRITES answered on April 26, 2019.
10
            This Court entered the governing scheduling order on January 2, 2019, prior to the
11
      filing of the TAC or entry of CRITES. CRITES is the “manufacture” of the seeds in
12
      question. CORONA sold the seeds to Plaintiffs. Currently, discovery cut-off is
13
      September 10, 2019, motion cut-off September 20, 2019, initial expert disclosure is
14
      November 1, 2019 and rebuttal expert disclosure is November 12, 2019.
15
            Because CRITES only appeared in this action in late April 2019, there was little
16
      time to conduct discovery prior to cut-off. Because CRITES is the manufacturer of the
17
      seeds in question, and Plaintiffs are based in Peru, economic efficiency would be best
18
      achieved by conducting discovery, including depositions, testing, etc., simultaneously
19
      and after CRITES appeared. Currently, representatives from CORONA and CRITES are
20
      set to appear for deposition in the first week of August 2019. Representatives from
21
      Plaintiffs are set to appear during that same time frame. However, as several of
22
      Plaintiffs’ representatives reside in Peru and lack requisite travel Visas, the parties may
23
      not be able to conclude the discovery in time. Furthermore, Plaintiffs’ counsel advised
24
      that the last week of July 2019 is a period of national celebration in Peru, and will result
25
      in delays with respect to Visa processing and deponent availability.
26
            According, for the reasons set forth in this application, the Court should grant
27
      CORONA’S ex parte application for an Order modifying the Scheduling Order.
28

                                               5
       CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                             ORDER
     Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 6 of 12 Page ID #:870



1
         2. FACTUAL / PROCEDURAL HISTORY
2
               A.        Procedural Background
3
            This is a lawsuit brought by Plaintiffs against a seed distributor, CORONA.
4
      Plaintiffs filed their initial complaint on December 21, 2017. After meet-and-confer
5
      efforts, Plaintiff filed a first amended complaint (“FAC”) on Plaintiffs filed the FAC on
6
      February 12, 2018. CORONA filed a motion to dismiss on March 5, 2018. After the
7
      Court issued its ruling on August 27, 2018, Plaintiff filed a second amended complaint
8
      (“SAC”) on September 17, 2018. Plaintiffs ultimately filed a third amended complaint
9
      (“TAC”) on February 25, 2019, naming an additional defendant, CRITES. The TAC
10
      alleged the following causes of action: 1) Breach of Express Warranty; 2) Breach of
11
      Implied Warranty; 3) Negligence; 4) Negligent Misrepresentation; 5) Breach of Contract;
12
      6) Strict Products Liability (Crites only); 7) Negligence. CORONA answered the TAC
13
      on March 11, 2019 while CRITES answered on April 25, 2019. See Declaration of Peter
14
      C.L. Chen (“Chen Dec.”) ¶ 3.
15
            The Court entered its scheduling order on January 1, 2019. Per the scheduling
16
      order, discovery cut-off is September 10, 2019, motion cut-off October 20, 2019, initial
17
      expert disclosures October 15, 2019, rebuttal expert disclosures November 12, 2019, the
18
      pretrial conference is on December 17, 2019, and trial would commence on January 14,
19
      2020. See Chen Dec. ¶ 4.
20
            Because CORONA distributed the seeds that CRITES “manufactured,” discovery
21
      activities are aligned. Thus, it made economic sense for all parties to conduct discovery
22
      simultaneously and after CRITES appearance. However, the September 10, 2019 cut-off
23
      is only a few months after CRITES initially appeared in this matter. See Chen Dec. ¶3, 5.
24
      Presently, representatives from CORONA and CRITES are set to appear for deposition in
25
      the first week of August 2019. Representatives from Plaintiffs are set to appear during
26
      that same time frame. However, as several representatives from Peru do not have travel
27
      Visas, the parties may not be able to conduct the discovery in time. Notably, Plaintiffs’
28

                                               6
       CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                             ORDER
     Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 7 of 12 Page ID #:871



1
      counsel advised that the last week of July 2019 is a period of national celebration in Peru,
2
      and will result in delays with respect to Visa processing and deponent availability. See
3
      Chen Dec. ¶ 5-7.
4
              On July 22, 2019, CORONA’s counsel contacted all counsel and discussed the
5
      upcoming deadlines. It was agreed that continuance of the discovery cut-off, motion cut-
6
      off, and expert disclosures would be necessary for the parties to complete discovery. The
7
      parties agreed to the following dates: 1) discovery cut-off October 10, 2019; 2) motion
8
      cut-off October 20, 2019; 3) initial expert disclosure November 1, 2019; and 4) rebuttal
9
      expert disclosure November 15, 2019. No parties have sought modifications of
10
      Scheduling Order or trial-related dates. See Chen Dec. ¶ 6-8.
11
            3. EX PARTE RELIEF IS NECESSARY
12
              Plaintiffs amended their complaint to include CRITES as a defendant on February
13
      25, 2019. CRITES appeared on April 25, 2019. This Court set the scheduling order on
14
      January 2, 2019, prior to the filing of the TAC or CRITES’ appearance in this case.
15
      Because the discovery-related dates are rapidly approaching and there are issues related
16
      to the upcoming depositions, all counsel discussed the need to continue such dates. All
17
      counsel agreed on the dates indicated above. Unless the discovery-related dates are
18
      continued, all parties will suffer severe prejudice because they will not be able to
19
      complete discovery. In addition, this application had to be brought on an ex parte basis
20
      as a regularly noticed motion would not be heard until shortly prior to discovery cut-off.
21
      See Chen Dec. ¶ 10.
22
              On July 24, 2019, this office contacted all counsel via electronic mail, advising of
23
      CORONA’s intent to move ex parte for an Order modifying the Scheduling Order. All
24
      counsel agreed to the modified dates. See Chen Dec. ¶ 8.
25
      ///
26
      ///
27
      ///
28

                                               7
       CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                             ORDER
     Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 8 of 12 Page ID #:872



1
         4. GOOD CAUSE EXISTS TO MODIFYING THE EXISTING SCHEDULING
2
            ORDER
3
            The scheduling order set September 10, 2019 and September 20, 2019 as discovery
4
      cut-off and motion cut-off. CORONA brings this ex parte so that it can move to modify
5
      the Scheduling Order. Federal Rules of Civil Procedure (“FRCP”) Rule 16(b)(4) provides
6
      that “[a] schedule may be modified only for good cause and with the judge’s consent.”
7
      See also Johnson v. Mammoth Recreations, Inc. 975 F.2d 604, 608 (9th Cir. 1992)
8
      (holding that scheduling orders entered before the final pretrial conference may be
9
      amended upon a showing of “good cause.”). The good cause standard is met if the party
10
      seeking the amendment can demonstrate that, even with the exercise of due diligence, the
11
      timetable set forth in the order cannot be met. Id. at 609. Factors that a Court will
12
      generally consider include whether matters that were not, and could have not have been
13
      seen, foreseeable at the time of the scheduling conference caused the need for
14
      modification and whether the moving party was diligent in seeking relief once the need
15
      became apparent. See Id. If the trial court determines that refusal to allow a
16
      modification of a pre-trial order could result in injustice, while allowing the modification
17
      would cause no substantial injury to the opponent and no more than a slight
18
      inconvenience to the court, modification is appropriate. See United States v. First. Nat’l
19
      Bank of Circle, 652 F.2d 882, 887 (9th Cir. 1981).
20
            Here, good cause justifies the modification of the scheduling order. As indicated
21
      in this application and declaration of Peter C.L. Chen, the parties have been diligent in
22
      seeking the relief sought. As noted above, Plaintiffs filed their TAC on February 25,
23
      2019. CRITES made its first appearance on April 25, 2019. The instant Scheduling
24
      Order was issued prior to the filing of the TAC or CRITES’ entry into this action. The
25
      parties do not have sufficient time to complete discovery in advance of the upcoming
26
      deadlines and they are fast-approaching. Once it became clear that the discovery could
27
      not be completed in time, the parties discussed the issues and moved immediately to
28

                                               8
       CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                             ORDER
     Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 9 of 12 Page ID #:873



1
      secure the necessarily relief so that it may have a reasonable opportunity to complete
2
      discovery. See Chen Dec. ¶ 5-10.
3
         5. THE COURT SHOULD CONTINUE TRIAL AND TRIAL-RELATED
4
            DATES AND/OR DEADLINES
5
            As set forth above, the pretrial conference and trial are set for December 17, 2019
6
      and January 14, 2020. Discovery cut-off is September 10, 2019 and motion cut-off is
7
      September 20, 2019. Initial expert witness designation is October 15, 2019 and rebuttal
8
      disclosures are due on November 12, 2019. Plaintiffs filed their TAC on February 25,
9
      2019 and CRITES did not appear in this lawsuit until April 25, 2019. Currently,
10
      representatives from CORONA and CRITES are set to appear for deposition in the first
11
      week of August 2019. Representatives from Plaintiffs are set to appear during that same
12
      time frame. However, as several representatives from Peru do not have travel Visas, the
13
      parties may not be able to conduct the discovery in time. In addition, Plaintiffs’ counsel
14
      advised that the last week of July 2019 is a period of national celebration in Peru, and
15
      will result in delays with respect to Visa processing and deponent availability. See Chen
16
      Dec. ¶ 5 – 6.
17
            The parties will be irreparably harmed if the Court does not hear this request on an
18
      ex parte basis. Here, it will be nearly impossible for the parties to complete discovery by
19
      September 10, 2019. Again, Plaintiffs did not file their TAC until February 25, 2019 and
20
      CRITES did not appear until April 25, 2019. As CORONA distributed seeds
21
      “manufactured” by CRITES, it made economic sense for the parties to conduct discovery
22
      on the same “track.” Importantly, none of the parties will be prejudiced if the requested
23
      dates are continued. In fact, all counsel agree that continuance is necessary to avoid
24
      prejudice.
25
            In short, ex parte relief is necessary to resolve these issues. The parties need
26
      additional time to complete discovery. In addition, because a regularly noticed motion
27
      would not be heard until shortly prior to the pending discovery cut-off date, it would
28

                                               9
       CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                             ORDER
 Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 10 of 12 Page ID #:874



1
     significantly diminish any potential relief. All parties have stipulated to the modified
2
     dates. See Chen Dec. ¶ 8-10. CORONA gave notice of this ex parte on July 24, 2019 via
3
     electronic mail to all parties. See Chen Dec. ¶ 8.
4
        6. CONCLUSION
5
           For the foregoing reasons, CORONA respectfully request that this court grant this
6
     ex parte application for an Order to modify the Scheduling Order.
7

8
     DATED: July 22, 2019           HORTON, OBERRECHT, KIRKPATRICK & MARTHA
9

10

11
                                    By: _________________________________
12                                        Cheryl A. Kirkpatrick
                                          Peter C.L. Chen
13
                                          Attorneys for Corona Seeds, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             10
     CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                           ORDER
 Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 11 of 12 Page ID #:875



1
                                      PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF ORANGE
3          I am employed in the County of Orange, State of California. I am over the age of
4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
5    California 92614.
6
            On July 26, 2019, I served the foregoing document described as: Corona Seeds,
7    Inc.’s Ex Parte Application to Revise Scheduling Order, on all interested parties in
     this action by placing a true copy thereof enclosed in sealed envelopes addressed as stated
8    on the attached service list:
9    [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
10
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
     firm’s practice of collection and processing correspondence for mailing. Under that
11   practice it would be deposited with the U.S. Postal Service on that same day with postage
12
     thereon fully prepaid at Irvine, California in the ordinary course of business. I am aware
     that on motion of the party served, service is presumed invalid if postal cancellation date
13   or postage meter date is more than (1) day after the date of deposit for mailing in
14
     affidavit.

15   [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
16
     document by electronic mail to the party(s) identified on the attached service list using
     the e-mail address(es) indicated.
17

18   [ ] BY OVERNIGHT DELIVERY – I deposited such envelope for collection and
     delivery by Federal Express with delivery fees paid or provided for in accordance with
19   ordinary business practices. I am “readily familiar” with the firm’s practice of
20   collection and processing packages for overnight delivery by Federal Express. They are
     deposited with a facility regularly maintained by Federal Express for receipt on the same
21   day in the ordinary course of business.
22
     [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
23   this Court at whose direction the service was made.
24
           Executed on July 26, 2019, at Irvine, California.
25

26

27

28
                                                       Crystal Thompson

                                             11
     CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                           ORDER
 Case 2:17-cv-08220-DMG-SK Document 62 Filed 07/26/19 Page 12 of 12 Page ID #:876



1
                                        SERVICE LIST
2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
4
     Panda Kroll, Esq.                           Co-Counsel for Defendant Corona Seeds,
5
     Law Offices of Panda Kroll                  Inc.
6    5999-B Ridgeview Street
     Camarillo, CA 93012
7
     Phone: (805) 764-0315
8    Fax: (805) 764-0339
     Email: pkroll@pandakrollesq.com
9
     Bruce Alan Finck, Esq.                      Counsel for Defendant Corona Seeds,
10   Benton, Orr, Duval & Buckingham             Inc.
     39 N. California Street
11
     Ventura, CA 93001
12   Phone: (805) 648-5111
     Fax: (805) 648-7218
13
     Email: bfinck@bentonorr.com
14   Brian Nomi, Esq.                            Co-Counsel for Plaintiffs Agricola
     Law Office of Brian Nomi                    Cuyuma SA and Corporacion Agricola
15
     215 E. Daily Drive, Suite 28                Vinasol S.A.C.
16   Camarillo, CA 93010
     Phone: (805) 444-5960
17
     Fax: (805) 357-5333
18   Email: briannomi@yahoo.com
     Eduardo Ayala Maura, Esq.                   Co-Counsel for Plaintiffs Agricola
19
     Ayala Law P.A.                              Cuyuma SA and Corporacion Agricola
20   1390 Brickell Avenue, Suite 335             Vinasol S.A.C.
     Miami, FL 33131
21
     Phone: (305) 570-2208
22   Fax: (305) 305-7206
23
     Email: eayala@ayalalawpa.com
     Dale Dorfmeier, Esq.                        Counsel for Crites Seed, Inc.
24   PETRIE, LEATH, LARRIVEE &
25
     O’ROURKE, LLP
     6051 N. Fresno Street, Suite 110
26   Fresno, CA 93710
27
     Tel: (559) 498-6522
     Email: ddorfmeier@pllolegal.com
28

                                             12
     CORONA SEEDS, INC.’S EX PARTE APPLICATION FOR AN ORDER MODIFYING THE SCHEDULING
                                           ORDER
